Appeal from an order of the Family Court, Nassau County (Elaine Jackson Stack, J.), dated August 5, 2014. The order granted the petition of Trinidad G. for guardianship of the subject child.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the intervenor-appellant’s contention, the Fam*1028ily Court’s determination that the subject child’s best interests would be served by the appointment of the petitioner, who is the child’s maternal aunt, as her guardian has a sound and substantial basis in the record (see Matter of Deven Meza F. [Maria F.—Oneyda M.], 108 AD3d 701, 702 [2013]; cf. Matter of Diego F. [Magno V.], 84 AD3d 1373 [2011]).
The intervenor-appellant’s remaining contentions are without merit. Dillon, J.P., Chambers, Austin and Sgroi, JJ., concur.